Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restriction filed on April 15, 2022 is acknowledged.  Claims 1-15 were cancelled and claims 16-37 were newly added.  Claims 16-37 are pending in the current application.

Election/Restrictions
Applicants elected without traverse exendin-4 from List I, meningitis from List II and DPP-IV inhibitor from List III in the response filed April 15, 2022.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 21, 27, 33-35, 37 are withdrawn as being drawn to non-elected species.   Claims 16-20, 22-26, 28-32 and 36 are examined on the merits of this office action.

Claim Objection
Claim 36 is objected to for the following informality: claim 36 goes back and forth between “subject” and “human”.  It is suggested that Applicant amend subject and replace with human in all instances to be consistent throughout the claim.  For example, Claim 36 could be amended to “The method according to claim 16, wherein the method is a method of reducing elevated intracranial pressure (ICP) in a human suffering from elevated ICP by reducing production of cerebral spinal fluid in the human, the method comprising administering to the human the agent in an amount sufficient to reduce production of cerebral spinal fluid in the human and cause a reduction in elevated ICP in the human, wherein the reduction occurs in the human within 30 minutes of administration of the agent and the reduction lasts for at least 60 minutes after administration of the agent.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 16-18, 22-26, 28-32 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to “A method of reducing elevated ICP in a subject suffering from elevated ICP,the method comprising administering to the subject an agent selected from GLP-1, GLP-1 analogue and a GLP-1 receptor agonist.”.
There are no specific examples of what is encompassed by an analogue thereof.  Applicants give a couple of examples of GLP-1 analogues however this is not sufficient given that “analogue” is not defined and this is not representative of the claimed genus.  Without a clear definition of analogues provided, the medical definition of analogue a drug or other chemical compound that resembles another in structure or constituents but has different effects.  Thus, the possibilities are vast for analogues.
 Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of glp-1 analogues/agonists encompassed by the claim also able to maintain the ability to reduced ICP.



Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A  “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Regarding Example 2 in the specification, Applicants state “ In the present study we used in vitro models to assess the localisation and distribution of the GLP-1R in the choroid plexus and determine the effects of GLP-1R stimulation on CSF secretion. Furthermore, we conducted in vivo studies to evaluate the effects of GLP-1 agonists on ICP. By exploring the role of GLP-1 in ICP regulation we may determine a novel therapeutic target for the treatment of II H and other conditions characterised by raised ICP.” (see paragraph 0082).  In particular, Applicants use Exendin-4 (GLP1R agonist).  Applicants conclude that Exendin-4 Treatment Reduces ICP in Conscious Rats (see paragraph [0104]).  Applicant’s specifically state “To establish whether GLP-1 agonists were able to modulate ICP, the ICP was measured before and after a subcutaneous injection of either saline or Exendin-4 in conscious healthy adult rats. ICP recordings made before the injection were to establish a baseline, followed by continuous recording to 60 minutes after the injection. Examples of the traces are shown in FIG. 11A. Within 10 minutes of the subcutaneous injection of Exendin-4, ICP was significantly reduced compared to rats treated with saline (reduction from baseline of 60.6±4.9% (p<0.0001)) (FIG. 11B). Furthermore, ICP remained significantly lower for the rest of the recording (60 minutes) with the largest decrease in ICP being 58.3±SD 5.0% of baseline (at 35 minutes post injection).” (see paragraph 0104, PGPUB).  Thus, Applicants reduced to practice one example of a species of the broad genus of claim 2.  
	There is no correlation between function and structure of the claimed peptides and the desired function of reducing ICP.  There is no evidence that just by increasing GLP-1 or any incretin that treatment of ICP will be achieved.  One example of one specific agonist of GLP-1 is not sufficient for the entire scope of the claimed genus.   Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only provides one GLP-1 agonist  is narrow.  One of ordinary skill in the art would not consider the examples provided in the instant specification to be representative of the full scope of the claimed genus.
	 Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
As stated above, exendin-4 was reduced to practice.

	ii. Partial structure: 
	Regarding Example 2 in the specification, Applicants state “ In the present study we used in vitro models to assess the localisation and distribution of the GLP-1R in the choroid plexus and determine the effects of GLP-1R stimulation on CSF secretion. Furthermore, we conducted in vivo studies to evaluate the effects of GLP-1 agonists on ICP. By exploring the role of GLP-1 in ICP regulation we may determine a novel therapeutic target for the treatment of II H and other conditions characterised by raised ICP.” (see paragraph 0082).  In particular, Applicants use Exendin-4 (GLP1R agonist).  Applicants conclude that Exendin-4 Treatment Reduces ICP in Conscious Rats (see paragraph [0104]).  Applicant’s specifically state “To establish whether GLP-1 agonists were able to modulate ICP, the ICP was measured before and after a subcutaneous injection of either saline or Exendin-4 in conscious healthy adult rats. ICP recordings made before the injection were to establish a baseline, followed by continuous recording to 60 minutes after the injection. Examples of the traces are shown in FIG. 11A. Within 10 minutes of the subcutaneous injection of Exendin-4, ICP was significantly reduced compared to rats treated with saline (reduction from baseline of 60.6±4.9% (p<0.0001)) (FIG. 11B). Furthermore, ICP remained significantly lower for the rest of the recording (60 minutes) with the largest decrease in ICP being 58.3±SD 5.0% of baseline (at 35 minutes post injection).” (see paragraph 0104, PGPUB).  Thus, Applicants reduced to practice one example of a species of the broad genus of claim 2.  
	There is no correlation between function and structure of the claimed agents and the desired function of reducing ICP.  There is no evidence that just by increasing GLP-1 or any incretin that treatment of ICP will be achieved.  One example of one specific agonist of GLP-1 is not sufficient for the entire scope of the claimed genus given the varying properties of different GLP-1 analogues.  For example, Manandhar (J Med Chem. 2015 Feb 12; 58(3): 1020–1037) teaches some analogues have dramatically reduced receptor binding and activation.  It is unclear how this would impact the ability to reduce elevated intracranial pressure (ICP).  Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement.
	Although one of ordinary skill in the art could determine if a given compound meets the structural requirements of the genus, it would not be possible to determine from the sequence/structure alone if the peptide or analogue thereof is able to retain the desired functional property of reducing elevated ICP.

 iii. Physical and/or chemical properties: 
The data do not suggest the physical basis for the claimed activity and therefore do not describe which structure (an property) of the analog is required for reducing ICP.  Understanding the physical basis for the claimed activity is critical to determining which of the sequences that meet the structural requirements of the genus also meet the functional requirements of the genus.

iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus of GLP-1 analogues and agonists.  The role of the individual amino acids of the agonist or analogue thereof is not sufficiently described.  As a result, it is impossible to predict, based on the specification, how changing the incretin would affect the ability to treat elevated ICP.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art are listed as the methods for making the peptides of the instant claims.  Where the specification fails to provide description is in the structure of the protein to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the peptides/analogues that meet the structural requirements of the claims would also be able to retain the desired properties of reducing elevated ICP.
The Applicant’s specification is lacking guidance as to which incretins, incretin agonist, analogues thereof would have the required property of treating elevated ICP.  Thus, given the breadth of the claims, the lack of structure/function correlation, the lack of guidance in the specification regarding a structure/function correlation, it is not possible for one of ordinary skill in the art to determine what incretins, analogues, derivatives thereof within the claimed genus would have the desired properties of reducing elevated ICP.

Conclusion
In conclusion, only specific GLP-1 analogues such as exendin-4 satisfies the written description requirements of 35 U.S.C. 112, first paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 16-20, 22, 26, 28-29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eakin (PLOS One, December 2, 2013, volume 8, Issue 12, e82016, pages 1-8, cited in Applicant’s IDS) as evidenced by Dixon (J Neurosurg 67:110-119, 1987, cited in Applicant’s IDS).
Eakin discloses a method of treating a subject suffering from traumatic brain injury comprising administering Exendin-4 (see abstract).  In particular, Eakin discloses treating rats subject to the fluid percussion model of TBI (see Rodent in vivo studies).  As evidenced by Dixon, this model is characterized by elevated intracranial pressure (see page 110, right hand column) thus meeting the limitations of treating a subject suffering from elevated ICP.  Regarding claim 26, the elevated ICP is due to brain trauma/injury.  Regarding the functional limitations of reducing intracranial pressure within 30 minutes (claims 16), within 10 minutes (claim 17), the reduction lasts for at least 60 minutes (claims 18) and reducing production of cerebral spinal fluid (claims 22), Eakin teaches the same method of the instant claims including administering the same drug to the same patient population (an within the same range considered therapeutically effective) and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Eakin.
Regarding claim 22, Eakin teaches the same method of the instant claims including administering the same drug to the same patient population and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Eakin.
Regarding claim 28, Eakin teaches administration at last daily (see “Rodent in vivo studies”, third paragraph, administration “for a period 7 consecutive days”).  Regarding claim 29, Eakin teaches wherein the subject is a rat meeting the limitations of an animal (see “Rodent in vivo studies”).

Claim(s) 16-19, 22-24, 26, 28-29 and 31-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hou (Journal of Cerebral Blood Flow and Metabolism, 2012, 32, pages 2201-2210, cited in Applicant’s IDS) as evidenced by Web MD (Cerebral Edema (Brain Swelling), accessed on May 2, 2019, see page 4, cited in Applicant’s IDS).
Hou discloses a method of treating a subject suffering from intracerebral hemorrhage (ICH) and cerebral edema comprising administering Liraglutide and GLP-1(9-36)a (see abstract).  As evidenced by Web MD (Cerebral Edema (Brain Swelling), accessed on May 2, 2019, see page 4, “what is brain swelling”), increased cerebral edema causes and is synonymous to increased intracranial pressure thus meeting the limitations of treating a subject suffering from elevated ICP.  Regarding claim 26, Hou teaches that the elevated ICP is due to brain trauma/injury (see page 1, right hand column, second paragraph).  Regarding the functional limitations of reducing intracranial pressure within 30 minutes (claims 16), within 10 minutes (claim 17), the reduction lasts for at least 60 minutes (claims 18) and reducing production of cerebral spinal fluid (claims 22), Hou teaches the same method of the instant claims including administering the same drug to the same patient population (an within the same range considered therapeutically effective) and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Hou.
Regarding claim 22, Hou teaches the same method of the instant claims including administering the same drug to the same patient population and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Hou.
Regarding claim 19, Hou teaches that Liraglutide is a long acting GLP-1 mimetic (see title, page 1, right hand column, last paragraph) and use of exendin 9-39 (exendin 3)(see material and methods, left hand column, fourth paragraph).  Regarding claim 23, Hou discloses wherein the composition comprising GLP-1 mimetic is injected and via ICV (See Materials and Methods, left hand column, paragraph 4).  Regarding claims 23-24 and 29, Hou discloses use of subcutaneous injection of the GLP-1 analog, liraglutide, in the ICH induced brain injury model in mice(see introduction, last paragraph, see Experiment 1).  Regarding claim 28, Hou teaches the agent is administered twice daily thus meeting the limitations of at least daily (see “Experiment 1”).  Regarding claims 31-32, Hou teaches further administering an additional therapeutic agent, and wherein the agent is a DPP-IV inhibitor (see “Experiment 4” section).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-20, 22, 25-26, 28-30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Eakin (PLOS One, December 2013, volume 8, Issue 12, e82016, pages 1-8) as evidenced by Dixon (J Neurosurg 67:110-119, 1987) as applied to Claim(s) 16-20, 22, 26, 28-29 above, in further view of HHS (U.S. Department of Health and Human Services Food and Drug Administration Center for Drug Evaluation and Research (CDER) July 2005 Pharmacology and Toxicology).
Eakin teaches a method of treating a subject suffering from traumatic brain injury comprising administering Exendin-4 (see abstract).  In particular, Eakin teaches treating rats subject to the fluid percussion model of TBI (see Rodent in vivo studies).  As evidenced by Dixon, this model is characterized by elevated intracranial pressure (see page 110, right hand column) thus meeting the limitations of treating a subject suffering from elevated ICP.  Regarding claim 26, the elevated ICP is due to brain trauma/injury.  Regarding the functional limitations of reducing intracranial pressure within 30 minutes (claims 16 and 36), within 10 minutes (claim 17), the reduction lasts for at least 60 minutes (claims 18 and 36) and reducing production of cerebral spinal fluid (claims 22 and 36), Eakin teaches the same method of the instant claims including administering the same drug to the same patient population (an within the same range considered therapeutically effective) and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Eakin.
Regarding claim 22, Eakin teaches the same method of the instant claims including administering the same drug to the same patient population and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Eakin.
Regarding claim 28, Eakin teaches administration at last daily (see “Rodent in vivo studies”, third paragraph, administration “for a period 7 consecutive days”).  Regarding claim 29, Eakin teaches wherein the subject is a rat meeting the limitations of an animal (see “Rodent in vivo studies”).
Eakin teaches wherein the dosage of exendin-4 in rats is 21.1 µg/kg.  Eakin further teaches that based on the beneficial effects of Ex-4 in models of TBI, Ex-4 is valuable therapeutic agent for treatment of human TBI.
 	Eakin is silent to administering to humans with TBI and elevated ICP and a dosage of less than 10 µg/kg.  Even though Eakin does not teach treatment humans in vivo, Eakin suggests treatment of humans (see pages 6-7, last paragraph, last line) and examines the effects of exendin-4 on human cells (See Figure 1). 
It would have been obvious before the effective filing date of the claimed invention to treat humans with TBI and increased intracranial pressure.  One of ordinary skill in the art would have been motivated to do so given that Eakin teaches that Exendin-4 had neuroprotective effects in treating TBI with elevated intracranial pressure in rats via preventing cell death in vitro and improving cognitive deficits in vivo and suggested translation into treatment of humans.  There is a reasonable expectation of success given that Ex-4 is a therapeutic considered safe in humans and Eakin teaches Ex-4 as a valuable therapeutic for treatment of human TBI.

Furthermore, HHS teaches of conversion of Animal Doses to Human Equivalent Doses based Body surface Area.  In particular, HHS teaches that the dosage should be divided by 6.2 for Rat dosage conversion to human.  Given the dosage of 21.1 ug/kg taught by Eakin, the conversion for humans would be 3.4 ug/kg which falls within the range recited in claim 15.  Thus, the dosage found in claim 15 overlaps with the dosage taught by Eakin for treatment in humans.  Nevertheless, it would have been obvious to optimize the dosage/concentration of Exendin-4 in any subjects including humans for treatment of traumatic brain injury (see MPEP 2144.05).  

Claim(s) 16-19, 22-26, 28-29, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (Journal of Cerebral Blood Flow and Metabolism, 2012, 32, pages 2201-2210, cited in Applicant’s IDS) as evidenced by Web MD (Cerebral Edema (Brain Swelling), accessed on May 2, 2019, see page 4, cited in Applicant’s IDS), as applied to Claim(s) 16-19, 22-24, 26, 28-29, 31-32, in further view of Neumiller (Diabetes, Metabolic Syndrome and Obesity: Targets and Therapy 2010:3 215–226, cited in Applicant’s IDS).
Hou discloses a method of treating a subject suffering from intracerebral hemorrhage (ICH) and cerebral edema comprising administering Liraglutide and GLP-1(9-36)a (see abstract).  As evidenced by Web MD (Cerebral Edema (Brain Swelling), accessed on May 2, 2019, see page 4, “what is brain swelling”), increased cerebral edema causes and is synonymous to increased intracranial pressure thus meeting the limitations of treating a subject suffering from elevated ICP.  Regarding claim 26, Hou teaches that the elevated ICP is due to brain trauma/injury (see page 1, right hand column, second paragraph).  Regarding the functional limitations of reducing intracranial pressure within 30 minutes (claims 16), within 10 minutes (claim 17), the reduction lasts for at least 60 minutes (claims 18) and reducing production of cerebral spinal fluid (claims 22), Hou teaches the same method of the instant claims including administering the same drug to the same patient population (an within the same range considered therapeutically effective) and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Hou.
Regarding claim 22, Hou teaches the same method of the instant claims including administering the same drug to the same patient population and thus, the result oriented effects of “reducing NA* transport into choroid plexus epithelial cells…” will inherently be achieved as a result of practicing the method of Hou.
Regarding claim 19, Hou teaches that Liraglutide is a long acting GLP-1 mimetic (see title, page 1, right hand column, last paragraph) and use of exendin 9-39 (exendin 3)(see material and methods, left hand column, fourth paragraph).  Regarding claim 23, Hou discloses wherein the composition comprising GLP-1 mimetic is injected and via ICV (See Materials and Methods, left hand column, paragraph 4).  Regarding claims 23-24 and 29, Hou discloses use of subcutaneous injection of the GLP-1 analog, liraglutide, in the ICH induced brain injury model in mice(see introduction, last paragraph, see Experiment 1).  Regarding claim 28, Hou teaches the agent is administered twice daily thus meeting the limitations of at least daily (see “Experiment 1”).  Regarding claims 31-32, Hou teaches further administering an additional therapeutic agent, and wherein the agent is a DPP-IV inhibitor which is an incretin enhancer (see “Experiment 4” section).
Regarding claim 25, Hou discloses varying concentrations of GLP-1 agonist including 1 ug and 5 ug (see Experiment 3, page 2202, right hand column).  However, Hou is silent to less than 10 ug/kg of GLP-1 agonist.
However, Neumiller teaches that doses of 1.25 to 20 µg/kg doses of liraglutide in diabetic patients and in particular, 10 µg/kg (see pharmacokinetics section, second paragraph) with the same goal of being a GLP-1 agonist.  The dosage of Liraglutide is considered a result-effective variable.  It would have been obvious to optimize the dosage/concentration of the GLP-1 agonist of Hou for treatment of cerebral edema (see MPEP 2144.05).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20, 22-26, 28-32 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10835579 in view of Hou (Journal of Cerebral Blood Flow and Metabolism, 2012, 32, pages 2201-2210, cited in Applicant’s IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of reducing elevated intracranial pressure (ICP) in a subject suffering from elevated ICP, the method comprising administering to the subject an agent selected from GLP-1, a GLP-1 analogue and a GLP-1 receptor agonist in an amount sufficient to cause a reduction in elevated ICP in the subject, wherein the reduction occurs in the subject within 30 minutes of administration of the agent”.  The instant application further claims “wherein the agent is selected from GLP-1, GLP-1 (7-36) amide, GLP-1 (7-37), exendin-3, exendin-4, Albiglutide, Liraglutide and Exenatide”; administration via injection (claims 23-24); wherein the agent is administered to the subject at a dose of less than 10pg/kg (claim 25); wherein the elevated ICP to be treated is associated with idiopathic intracranial hypertension (IH), secondary pseudotumour cerebri, hydrocephalus, normal pressure hydrocephalus, raised intracranial pressure secondary to brain tumour, meningitis, brain trauma, brain injury, or venous sinus thrombosis (claim 25); wherein the subject is a human or an animal (claims 29-30); an additional therapeutic including incretin enhancers/agonists(Claims 31-32). 
US Patent No. 10835579 claims “ A method of reducing elevated intracranial pressure (ICP) in a human suffering from elevated ICP, the method comprising administering to the human an agent selected from GLP-1, GLP-1 (7-36) amide, GLP-1 (7-37), exendin-3, exendin-4, Albiglutide, Liraglutide, and Exenatide in an amount sufficient to cause a reduction in elevated ICP in the human, wherein the elevated ICP to be treated is associated with idiopathic intracranial hypertension (IIH), secondary pseudotumour cerebri, hydrocephalus, normal pressure hydrocephalus, raised intracranial pressure secondary to a brain tumour, meningitis, or venous sinus thrombosis” (see claim 1).  US Patent No. 10835579 further claims “further administering DPPIV inhibitor” (claim 6); injection (claim 8); administered to a human at a dose less than 10 ug/kg (claim 10); and daily administration. 
US Patent No. 10835579 does not teach subcutaneous delivery.  However, Hou discloses use of subcutaneous injection of the GLP-1 analog, liraglutide, in the ICH induced brain injury model in mice(see introduction, last paragraph, see Experiment 1).  It would have been obvious to try using subcutaneous delivery given it is a routine use and known in the art for delivery of GLP-1 agonists for treatment cerebral edema and ICH as taught by Hou.
Claims 1-20 of U.S. Patent No. 10835579 are anticipatory over instant claims 16-20, 22-23, 25-26, 28-32 and 36 and obvious over instant claim 24.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654